           Case 2:20-cv-01629-JAD-NJK Document 39 Filed 04/19/21 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     CLAUDE GRANT,
 8                                                          Case No.: 2:20-cv-01629-JAD-NJK
             Plaintiff(s),
 9                                                                         Order
     v.
10
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12           Defendant(s).
13         Pending before the Court is an order for Plaintiff to show cause why this case should not
14 be dismissed for his failure to comply with the local rules and the Court’s orders to confer with the
15 defense and to participate in the filing of a discovery plan. Docket No. 37.
16         Plaintiff has filed a response that does not address these violations and, instead, discusses
17 the substance of his claims. Docket No. 38. Plaintiff’s views as to the substance of his claims are
18 not at issue. What is currently before the Court is Plaintiff’s failure to comply with the applicable
19 rules and the Court’s orders. A party proceeding without an attorney is required to comply with
20 the governing rules and orders. See, e.g., Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995).
21 Violation of these rules and orders may lead to significant ramifications, including potentially the
22 dismissal of a plaintiff’s case.
23         The Court will afford Plaintiff one final opportunity to comply with his obligations on
24 this issue. Plaintiff must promptly contact defense counsel to confer regarding a discovery plan.
25 Moreover, a joint discovery plan must be filed by May 3, 2021. FAILURE TO COMPLY WITH
26 THIS ORDER MAY RESULT IN A RECOMMENDATION THAT THE CASE BE
27 DISMISSED.
28

                                                     1
           Case 2:20-cv-01629-JAD-NJK Document 39 Filed 04/19/21 Page 2 of 2




 1         The Court will otherwise defer resolution of the pending order to show cause so that it can
 2 evaluate whether Plaintiff has complied with his obligations as stated above. To the extent Plaintiff
 3 does not contact defense counsel as required above, Defendants must file a notice so attesting by
 4 May 5, 2021.
 5         IT IS SO ORDERED.
 6         Dated: April 19, 2021
 7                                                               ______________________________
                                                                 Nancy J. Koppe
 8                                                               United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
